DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 12/26/2018.
Claim(s) 1-20 is/are pending in this Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed of parent Application No. JP2017-252411, on 12/27/2017.
Information Disclosure Statement
The information disclosure statement filed 12/26/2018 has been considered by the examiner. 
Claim Interpretation
Examiner is interpreting the claim limitation “acceleration in a front-back direction” to be an acceleration in a forward moving direction or a backward moving direction of a vehicle. Applicant’s specification does not appear to set forth a distinct definition of the term as a specific “term of art.” (para. 0022, 0037), however, using the ordinary definitions of the words, one of ordinary skill in the art would reasonably understand the term to be an acceleration in a forward or backward direction while the vehicle is traveling in forward or reverse gear. 
Claim Numbering
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/232,374 (reference application) in view of Akin (US 2018/0079272 A1). 
The limitation of claim 1 of the instant application, “a controller…configured to…acquire a required vibration suppression level which is a vibration suppression level required for the cargo transported by the vehicle” is obvious over the limitation of claim 1 of the reference application, “a controller…configured to…acquire a way of use of the vehicle” in view of Akin, because Akin teaches “In one embodiment, a method to minimize motion of a vehicle is disclosed. The method includes receiving, at a control system of a vehicle, a road profile for a road at a particular location, the road profile indicating a road condition of the road at the particular location. The method also includes determining that the vehicle is approaching the road at the particular location. The method further includes adjusting an active suspension system of the vehicle in response to a determination that the vehicle is approaching the road at the particular location.” (para. 0006) and “Additionally, the road profile may be adjusted by the vehicle 100 based on factors that are time-specific to the vehicle 100. For example, the vehicle 100 may adjust the road profile based on current speed or current vehicle loading conditions of the vehicle 402. The current vehicle loading conditions may vary based at least in part on current passenger occupancy or cargo weight.” (para. 0033). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of instant claim 1 with the teachings of Akin by substituting the acquiring the “current passenger occupancy or cargo weight” of Akin for the acquiring the “way of use of the vehicle” of reference claim 1, since Akin teaches that “a vibration suppression level required for the cargo transported by the vehicle” (“current passenger occupancy or cargo weight”, para. 0033) is a variant of “a way of use of the vehicle” (“loading conditions”, para. 0033). The motivation for doing so would be minimize motion in a vehicle based on vehicle loading conditions such as passenger occupancy or cargo weight, as taught by Akin (para. 0006 and 0033).
The limitation of claim 1 of the reference application, “an acceleration in a front-back direction when a person or an article is transported by the vehicle” anticipates the limitation of claim 1 of the instant application, “an acceleration in a front-back direction of the vehicle when the cargo is transported by the vehicle”. 
All other limitations in claim 1 of the instant application are present in claim 1 of the reference application.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/232,374 (reference application) in view of Akin (US 2018/0079272 A1). 
The limitation of claim 19 of the instant application, “a server apparatus…comprising a controller…configured to…acquire required vibration suppression levels which are vibration suppression levels required for respective cargoes in relation to all of the cargoes transported by the vehicle” is obvious over the limitation of claim 3 of the reference application, “a server apparatus which acquires a way of use of the vehicle”, in view of Akin, because Akin teaches “In one embodiment, a method to minimize motion of a vehicle is disclosed. The method includes receiving, at a control system of a vehicle, a road profile for a road at a particular location, the road profile indicating a road condition of the road at the particular location. The method also includes determining that the vehicle is approaching the road at the particular location. The method further includes adjusting an active suspension system of the vehicle in response to a determination that the vehicle is approaching the road at the particular location.” (para. 0006) and “Additionally, the road profile may be adjusted by the vehicle 100 based on factors that are time-specific to the vehicle 100. For example, the vehicle 100 may adjust the road profile based on current speed or current vehicle loading conditions of the vehicle 402. The current vehicle loading conditions may vary based at least in part on current passenger occupancy or cargo weight.” (para. 0033). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of instant claim 1 with the teachings of Akin by substituting the acquiring the “current passenger occupancy or cargo weight” of Akin for the acquiring the “way of use of the vehicle” of reference claim 1, since Akin teaches that “a vibration suppression level required for the cargo transported by the vehicle” (“current passenger occupancy or cargo weight”, para. 0033) is a variant of “a way of use of the vehicle” (“loading conditions”, para. 0033). The motivation for doing so would be minimize motion in a vehicle based on vehicle loading conditions such as passenger occupancy or cargo weight, as taught by Akin (para. 0006 and 0033).
The limitation of claim 19 of the reference application, “an acceleration in a front-back direction when a person or an article is transported by the vehicle” anticipates the limitation of claim 3 of the instant application, “an acceleration in a front-back direction of the vehicle when the cargo is transported by the vehicle”.
All other limitations in claim 19 of the instant application are present in claim 3 of the reference application.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/232,374 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is obvious over claim 4 of the reference application.
The limitation of claim 20 of the instant application, “the controller of the server apparatus generates the operation command on the basis of a cargo collection place and a delivery place of the cargo to be loaded on the vehicle” is obvious over the limitation of claim 4 of the reference application, “the server apparatus generates the operation command on the basis of the way of use of the vehicle” because one of ordinary skill in the art would conclude that “a cargo collection place and a delivery place of the cargo to be loaded on the vehicle” of the instant claim is an obvious variant of “a way of use of the vehicle” of the reference claim, i.e., determining where cargo is placed in a vehicle and where the cargo is being delivered to by the vehicle is obviously determining a way of use of the vehicle. 
All other limitations in claim 20 of the instant application are present in claim 4 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.







Claim(s) 1-2, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russell et al. (US 2018/0126817 A1), hereafter referred to as Russell.
Regarding claim 1, Russell teaches a vehicle control apparatus applicable to a vehicle for transporting a cargo, the vehicle control apparatus comprising: 
a controller (“damping controller 402”, Fig. 4, “damping controller 402 (such as the damping control component 104)”, para. 0025) comprising at least one processor (“processor 702”, Fig. 7, “Referring now to FIG. 7, a block diagram of an example computing device 700 is illustrated…Computing device 700 can function as a damping control component 104”, para. 0037, “Computing device 700 includes one or more processor(s) 702”, para. 0038), 
the controller configured to: 
acquire a required vibration suppression level (“driver selected mode 406”, Fig. 4) which is a vibration suppression level required for the cargo (“driver/occupants”, para. 0012, “human driver”, para. 0017, “driver”, para. 0025) transported by the vehicle (“vehicle 100”, Fig. 1) (“A damping controller 402 (such as the damping control component 104) receives driving parameters or other inputs for the current state or driving conditions for a vehicle. The driving parameters may include…a driver selected mode 406…The driver selected mode 406 may include a driving mode selected by a driver. For example, the driver may select an aggressive driving mode, smooth driving mode, conservative driving mode, or the like to control how smooth or aggressive the suspension should make the riding experience.”, para. 0025); 
set a target acceleration (“control how smooth or aggressive the suspension should make the riding experience”, para. 0025, see also “damping force 418”, Fig. 4, Russell does not explicitly teach wherein the “control [of] how smooth or aggressive the suspension should make the riding experience” of the selected “driving mode” (para. 0025) comprises a target acceleration. Russell instead teaches using the selected “driving mode” to adjust the “damping of suspension of the vehicle” based on a measured forward-backward acceleration of the vehicle to achieve a specific “damping force”. Thus, the “driving mode” comprising a target acceleration is inherent, as force is, by laws of motion, a function of acceleration and Russell discloses determining the damping force based on the vehicle’s forward-backward acceleration (“acceleration”, para. 0030)) which is a target value of a predetermined acceleration (“acceleration or deceleration rate”, para. 0030) including at least one of an acceleration in an upward-downward direction of the vehicle, an acceleration in a lateral direction of the vehicle, and an acceleration in a front-back direction of the vehicle when the cargo is transported by the vehicle, on the basis of the required vibration suppression level (“Based on these parameters the damping controller 402 may determine or output a damping force 418. The damping force 418 may be controlled using instructions or may be controlled using a current provided to shock-absorbers of the one or more wheels.”, para. 0026, “Turning to FIG. 5, a schematic block diagram illustrating components of a damping control component 104, according to one embodiment, is shown. The damping control component 104 includes a parameter component 502, a damping adjustment component 504, a deactivation component 508, and an activation component 506.”, para. 0029, “The parameter component 502 is configured to determine one or more driving parameters of a vehicle. For example, the parameter component 502 may receive sensor data, driving parameters, or other data from sensors or controllers of a vehicle control system 100. The parameters may include a velocity of the vehicle, a vehicle pitch, a sideways or longitudinal velocity, a braking pressure, road surface information, an acceleration or deceleration rate, or the like.”, para. 0030); and 
adjust a parameter (“how to output the damping force”, para. 0026, see also “adjusts damping of suspension of the vehicle”, para. 0031) which affects the predetermined acceleration so that the predetermined acceleration approaches the target acceleration (“In one embodiment, the damping controller 402 may determine or output a damping force 418 for each wheel of the vehicle. Depending on the current state of a damping algorithm, the damping controller 402 may determine when and how to output or determine a damping force.”, para. 0026, “The damping adjustment component 504 is configured to adjust damping of suspension of the vehicle. For example, the damping adjustment component 504 may implement the method 400 of FIG. 4. In one embodiment, the damping adjustment component 504 adjusts damping of suspension of the vehicle during driving based on the one or more driving parameters obtained by the parameter component 502.”, para. 0031).

Regarding claim 2, Russell further teaches wherein the controller sets the target acceleration so that the predetermined acceleration is suppressed to be smaller if the required vibration suppression level is high (“smooth driving mode”, para. 0025) as compared with if the required vibration suppression level is low (“aggressive driving mode”, para. 0025) (see para. 0025 citation in the rejection to claim 1). 

Regarding claim 19, Russell teaches a vehicle control system comprising: 
a vibration control apparatus (“damping adjustment component 504”, Fig. 5, “The vehicle control system 100 includes an automated driving/assistance system 102.”, para. 0017, “The automated driving/assistance system 102 may include a damping control component 104”, para. 0018) which is carried on a vehicle (“vehicle 100”, Fig. 1) for transporting a cargo (“driver/occupants”, para. 0012, “human driver”, para. 0017, “driver”, para. 0025) (“A damping controller 402 (such as the damping control component 104) receives driving parameters or other inputs for the current state or driving conditions for a vehicle. The driving parameters may include…a driver selected mode 406…The driver selected mode 406 may include a driving mode selected by a driver. For example, the driver may select an aggressive driving mode, smooth driving mode, conservative driving mode, or the like to control how smooth or aggressive the suspension should make the riding experience.”, para. 0025) and which attenuates vibration of the vehicle by adjusting a parameter (“how to output the damping force”, para. 0026, see also “adjusts damping of suspension of the vehicle”, para. 0031) that affects a predetermined acceleration (“acceleration or deceleration rate”, para. 0030) so that the predetermined acceleration, which includes at least one of an acceleration in an upward-downward direction of the vehicle, an acceleration in a lateral direction of the vehicle, and an acceleration in a front-back direction of the vehicle when the cargo is transported by the vehicle, approaches a target acceleration (“control how smooth or aggressive the suspension should make the riding experience”, para. 0025, see also “damping force 418”, Fig. 4) (“In one embodiment, the damping controller 402 may determine or output a damping force 418 for each wheel of the vehicle. Depending on the current state of a damping algorithm, the damping controller 402 may determine when and how to output or determine a damping force.”, para. 0026, “The parameter component 502 is configured to determine one or more driving parameters of a vehicle. For example, the parameter component 502 may receive sensor data, driving parameters, or other data from sensors or controllers of a vehicle control system 100. The parameters may include a velocity of the vehicle, a vehicle pitch, a sideways or longitudinal velocity, a braking pressure, road surface information, an acceleration or deceleration rate, or the like.”, para. 0030, “The damping adjustment component 504 is configured to adjust damping of suspension of the vehicle. For example, the damping adjustment component 504 may implement the method 400 of FIG. 4. In one embodiment, the damping adjustment component 504 adjusts damping of suspension of the vehicle during driving based on the one or more driving parameters obtained by the parameter component 502.”, para. 0031); and 
a server apparatus (“server computer”, “Referring now to FIG. 7, a block diagram of an example computing device 700 is illustrated. Computing device 700 may be used to perform various procedures, such as those discussed herein. Computing device 700 can function as a damping control component 104, automated driving/assistance system 102, server, or any other computing entity…Computing device 700 can be any of a wide variety of computing devices, such as…a server computer”, para. 0037) which is an apparatus installed outside the vehicle, which sets the target acceleration, and which transmits the set target acceleration to the vibration control apparatus, the server apparatus comprising: 
a controller (“damping controller 402”, Fig. 4, “damping controller 402 (such as the damping control component 104)”, para. 0025) comprising at least one processor (“processor 702”, Fig. 7, “Referring now to FIG. 7, a block diagram of an example computing device 700 is illustrated…Computing device 700 can function as a damping control component 104”, para. 0037, “Computing device 700 includes one or more processor(s) 702”, para. 0038), the controller configured to: 
acquire required vibration suppression levels which are vibration suppression levels required for respective cargoes in relation to all of the cargoes transported by the vehicle respectively (see para. 0025 citation above); 
set the target acceleration on the basis of the highest required vibration suppression level of the required vibration suppression levels of all of the cargoes (“Based on these parameters the damping controller 402 may determine or output a damping force 418. The damping force 418 may be controlled using instructions or may be controlled using a current provided to shock-absorbers of the one or more wheels.”, para. 0026, “Turning to FIG. 5, a schematic block diagram illustrating components of a damping control component 104, according to one embodiment, is shown. The damping control component 104 includes a parameter component 502, a damping adjustment component 504, a deactivation component 508, and an activation component 506.”, para. 0029, see also para. 0026 and para. 0030 citations above); and 
transmit the target acceleration to the vibration control apparatus (“In one embodiment, the damping controller 402 may determine or output a damping force 418 for each wheel of the vehicle. Depending on the current state of a damping algorithm, the damping controller 402 may determine when and how to output or determine a damping force.”, para. 0026, see also para. 0031 citation above).
Russell does not explicitly teach wherein the “driving mode” correlates to a target acceleration, but instead teaches using the set “driving mode” to adjust the “damping of suspension of the vehicle” based on a measured forward-backward acceleration of the vehicle and the “driver selected mode” to achieve a specific “damping force”. Thus, the “driving mode” correlating to an acceleration is inherent, as force is, by laws of motion, a function of acceleration and Russell discloses determining the damping force based on the vehicle’s forward-backward acceleration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claim 3-4, 7-8, 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Russell et al. (US 2018/0126817 A1), in view of Yuan (US 2016/0288796 A1).
Regarding claims 3 and 4, Russell does not explicitly teach wherein: 
in a case where a plurality of cargoes are loaded on the vehicle; 
the controller acquires the required vibration suppression levels for all of the cargoes loaded on the vehicle respectively; and 
the controller sets the target acceleration on the basis of the highest required vibration suppression level of the required vibration suppression levels of all of the cargoes.
However, Yuan teaches hierarchical based vehicular control systems, and methods of use and manufacture thereof, comprising:
a controller (“AV computer system 104”, Fig. 1) comprising at least one processor (“processor 106”, Fig. 1);
the controller configured to: 
acquire an “owner profile” (para. 0052, see also “owner profile component 120”, Fig. 1) required for cargo (“occupant”, para. 0052) transported by a vehicle (“vehicle 102”, Fig. 1) (“The process 400 may include a step 402 to create owner profiles in computer system memory 108 for each occupant or potential occupant of vehicle 102.”, para. 0052); 
set “various action” (para. 0057),  on the basis of the “owner profile (“The process 400 may also include step 406 to identify each occupant within the vehicle 102.”, para. 0055, “The control system 100 can perform various actions when the vehicle occupant is identified, including loading specific human machine interface (HMI) configurations that the occupant saved in his or her owner profile, such as adjusting seating and making requests to control the vehicle (wherein the request is subject to the approval process based on the owner ranking hierarchy, subject to the fact that the highest ranking owner has the ability to override the system and directly grant approval).”, para. 0057; wherein: 
in a case where a plurality of cargoes (“each occupant”, para. 0058, see also Fig. 5, “FIG. 5 is an exemplary schematic 500 of passengers within vehicle 102 that have been identified”, para. 0060) are loaded on the vehicle; 
the controller acquires the “owner profile” (para. 0058, wherein each “owner profile” is acquired in step “406” when each “occupant” is identified, para. 0055) for all of the cargoes loaded on the vehicle respectively; and 
the controller sets the “various actions” (para. 0057, see also “vehicle operation”, para. 0059) on the basis of the highest “owner profile” of the “owner profiles” of all of the cargoes (“Once occupants are identified, the process 400 may include step 408 to rank each occupant based on a hierarchy of authority. The passenger identification component 122 determines where the vehicle occupant fits into the hierarchical ranking. The identification process 408 includes ranking each vehicle occupant based upon a hierarchy. Each occupant's level of authority can be determined from the occupant's owner profile.”, para. 0058, “Thus, vehicle operation is determined by the owner hierarchy and is based on order of ownership, and specifically involves a request approval process that requires approval for requests or commands to control the vehicle 102 along a ranked list of vehicle owners (see FIG. 6).”, para. 0059).
All of the components are known in Russell and in Yuan. Both Russell and Yuan teach controllers comprising at least one processer. Russell teaches controlling how smooth or aggressive the suspension of a vehicle should be based on a driver selected mode which is a preference selected by the driver, and Yuan teaches controlling a vehicle based on ranking preferences of multiple occupants within the vehicle. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Russell with the teachings of Yuan by ranking user preferences when the vehicle of Russell contains multiple occupants, as taught by Yuan. The motivation for doing so would be so “vehicle operation is determined by the owner hierarchy and is based on order of ownership” (para. 0059) and to allow the vehicle to be operated “from any seat” (para. 0061).

Regarding claims 7-8, Yuan further teaches wherein: 
when a new cargo (“new passenger”, para. 0070), which is distinct from the cargoes having been already loaded on the vehicle, is loaded on the vehicle (“step 702”, Fig. 7, para. 0070); 
the controller acquires an “owner profile” of the new cargo (“step 702”, Fig. 7, para. 0070); and 
the controller newly sets the “vehicle operation” on the basis of the “owner profile” of the new cargo if the owner profile” of the new cargo is higher than the “owner profiles” of all of the cargoes having been already loaded on the vehicle (“FIG. 7 is a flowchart of an exemplary process 700 for adding a profile of a new passenger within the vehicle 102. The process 700 may begin at step 702 where passenger identification component 122 inquires as to whether an occupant entering the vehicle 102 has an owner profile saved in owner profiles data 144. If the occupant has an owner profile, then in step 706 the occupant is associated with the owner's retrieved profile and the ranking list created in step 408 for the vehicle 102 is updated.”, para. 0070, “step 702”, “step 706”, Fig. 7, “step 408”, Fig. 4).

Regarding claims 11-12, 15-16, Yuan further teaches wherein the controller is further configured to: 
acquire cargo arrangement information which is information about cargo arrangement in a cargo loading space of the vehicle (“After occupants enter vehicle 102, the passenger identification component 122 can identify occupants sitting in driver's seat 502 and passenger seat 512.”, para. 0060, Fig. 5); and 
correct the “vehicle operation” on the basis of the cargo arrangement information (“In the example shown in FIG. 5, occupants of vehicle 102 are identified as a primary owner who occupies seat position 512 and secondary owner who occupies the driver's seat 504. Since the vehicle 102 can be operated from any seat, although a secondary owner occupies driver's seat 502, the operational control of the vehicle 102 is activated at seat 512, i.e., the location of the primary owner. In this embodiment, the primary owner is located within the vehicle 102.”, para. 0061, “The process 400 may further include step 410 to operate the automated vehicle 102 according to the hierarchical owner rankings. In operation, certain aspects of the control system 100 focus on the higher ranking owner within the vehicle 102. For example, cameras and associated facial recognition programs in memory 108 can be provided within the vehicle 102 that focus on the highest ranking owner, such that the computer system 104 becomes more aware of the primary owner's facial expressions and mannerisms for the purpose of better accommodating, interpreting, and predicting the primary owner's requests. Microphones within the vehicle 102 can focus on the highest ranking owner's voice and seat location, such that the computer system 104 becomes more aware of the primary owner's vocabulary and intonations for the purpose of better accommodating, interpreting, and predicting the primary owner's commands and/or requests.”, para. 0063), wherein: 
the controller adjusts the parameter which affects the predetermined acceleration on the basis of the corrected target acceleration (the combination of Russell and Yuan teach this limitation, wherein Russell teaches determining “how to output the damping force”, as discussed in the rejection to claim 1, and Yuan teaches performing “vehicle operation” on the basis of the arrangement of the “occupants” within the vehicle).

Claim 5-6, 9-10, 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Russell et al. (US 2018/0126817 A1), in view of Yuan (US 2016/0288796 A1), further in view of Watanabe (US 2013/0132025 A1).
Regarding claims 5 and 6, Yuan further teaches wherein: 
the controller newly sets the “vehicle operation” on the basis of the “owner profile” of the new cargo if the owner profile” of the new cargo is higher than the “owner profiles” of all of the cargoes having been already loaded on the vehicle (“FIG. 7 is a flowchart of an exemplary process 700 for adding a profile of a new passenger within the vehicle 102. The process 700 may begin at step 702 where passenger identification component 122 inquires as to whether an occupant entering the vehicle 102 has an owner profile saved in owner profiles data 144. If the occupant has an owner profile, then in step 706 the occupant is associated with the owner's retrieved profile and the ranking list created in step 408 for the vehicle 102 is updated.”, para. 0070, “step 702”, “step 706”, Fig. 7, “step 408”, Fig. 4), but Russell in view of Yuan do not explicitly teach:
when the cargo, which has the highest required vibration suppression level of those of the cargoes loaded on the vehicle, is unloaded from the vehicle; 
the controller newly sets the target acceleration on the basis of the highest required vibration suppression level of the required vibration suppression levels of all of the cargoes remaining on the vehicle.
However, Yuan teaches evaluating the “occupants” when they enter the vehicle (Fig. 5 and Fig. 7, para. 0060 and 0070) and when a “new owner” exits the vehicle (Fig. 7, para. 0070), and Watanabe teaches a center-of-gravity detecting system comprising a controller (“arithmetic unit 15”, Fig. 1A, “the arithmetic unit 15 includes an arithmetic part 15a comprised of a microprocessor”, para. 0083) configured to evaluate motion of a vehicle (“transportation vehicle 50”, Fig. 1A) for transporting a cargo (“the "container cargo vehicle" refers to a portion of a container transportation vehicle 50 excluding a tractor 50 (towing vehicle), i.e., a vehicle including a container 11 capable of loading cargos and a container chassis 12 (carriage) for loading the container 11”, para. 0069) when the cargo is unloaded
(“As illustrated in FIG. 1, the center-of-gravity detecting system 100 includes a container transportation vehicle 50, a motion detector 14, and an arithmetic unit 15. The motion detector 14 is capable of detecting the motion of the container cargo vehicle during travel, in the up/down direction (vertical direction) (self-weight direction), i.e., a vertical motion during travel, and the motion of the container cargo vehicle during travel, in the left-right (horizontal direction) (widthwise direction), i.e., a horizontal motion during travel.”, para. 0072,
“It should be noted that the detection technology by the center-of-gravity detecting system of the embodiment can be theoretically employed regardless of whether the container 11 is loaded with container cargos or unloaded with them. Accordingly, the container 11 in the specification includes both a container with cargos loaded thereon and a container without a cargo.”, para. 0076).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Russell in view of Yuan with the teachings of Watanabe by evaluating the “vehicle 100” of Russell (Fig. 1) in view of Yuan by setting the target acceleration after cargo has been unloaded, as taught by Watanabe (para. 0076). The motivation for doing so would be to evaluate the “vehicle 100” both as occupants enter the vehicle, and as occupants exit the vehicle, as taught by Watanabe (para. 0072 and 0076).

Regarding claims 9-10, Yuan further teaches wherein: 
when a new cargo (“new passenger”, para. 0070), which is distinct from the cargoes having been already loaded on the vehicle, is loaded on the vehicle (“step 702”, Fig. 7, para. 0070); 
the controller acquires an “owner profile” of the new cargo (“step 702”, Fig. 7, para. 0070); and 
the controller newly sets the “vehicle operation” on the basis of the “owner profile” of the new cargo if the owner profile” of the new cargo is higher than the “owner profiles” of all of the cargoes having been already loaded on the vehicle (“FIG. 7 is a flowchart of an exemplary process 700 for adding a profile of a new passenger within the vehicle 102. The process 700 may begin at step 702 where passenger identification component 122 inquires as to whether an occupant entering the vehicle 102 has an owner profile saved in owner profiles data 144. If the occupant has an owner profile, then in step 706 the occupant is associated with the owner's retrieved profile and the ranking list created in step 408 for the vehicle 102 is updated.”, para. 0070, “step 702”, “step 706”, Fig. 7, “step 408”, Fig. 4).

Regarding claims 13-14, 17-18, Yuan further teaches wherein the controller is further configured to: 
acquire cargo arrangement information which is information about cargo arrangement in a cargo loading space of the vehicle (“After occupants enter vehicle 102, the passenger identification component 122 can identify occupants sitting in driver's seat 502 and passenger seat 512.”, para. 0060, Fig. 5); and 
correct the “vehicle operation” on the basis of the cargo arrangement information (“In the example shown in FIG. 5, occupants of vehicle 102 are identified as a primary owner who occupies seat position 512 and secondary owner who occupies the driver's seat 504. Since the vehicle 102 can be operated from any seat, although a secondary owner occupies driver's seat 502, the operational control of the vehicle 102 is activated at seat 512, i.e., the location of the primary owner. In this embodiment, the primary owner is located within the vehicle 102.”, para. 0061, “The process 400 may further include step 410 to operate the automated vehicle 102 according to the hierarchical owner rankings. In operation, certain aspects of the control system 100 focus on the higher ranking owner within the vehicle 102. For example, cameras and associated facial recognition programs in memory 108 can be provided within the vehicle 102 that focus on the highest ranking owner, such that the computer system 104 becomes more aware of the primary owner's facial expressions and mannerisms for the purpose of better accommodating, interpreting, and predicting the primary owner's requests. Microphones within the vehicle 102 can focus on the highest ranking owner's voice and seat location, such that the computer system 104 becomes more aware of the primary owner's vocabulary and intonations for the purpose of better accommodating, interpreting, and predicting the primary owner's commands and/or requests.”, para. 0063), wherein: 
the controller adjusts the parameter which affects the predetermined acceleration on the basis of the corrected target acceleration (the combination of Russell and Yuan teach this limitation, wherein Russell teaches determining “how to output the damping force”, as discussed in the rejection to claim 1, and Yuan teaches performing “vehicle operation” on the basis of the arrangement of the “occupants” within the vehicle).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Russell et al. (US 2018/0126817 A1), in view of Ramanujam (US 2015/0339928 A1).
Regarding claim 20, Russell further teaches wherein: 
the vehicle further comprises an operation control apparatus (“one or more controllers”, para. 0020) which allows the vehicle to perform autonomous traveling in accordance with a predetermined operation command (“control driving or navigation”, “The vehicle control actuators 120, displays 122, speakers 124, or other parts of the vehicle control system 100 may be controlled by one or more of the controllers of the automated driving/assistance system 102.”, para. 0020, “the automated driving/assistance system 102 is configured to control driving or navigation of a parent vehicle. For example, the automated driving/assistance system 102 may control the vehicle control actuators 120 to drive a path within lanes on a road, parking lot, driveway or other location. For example, the automated driving/assistance system 102 may determine a path based on information or perception data provided by any of the components 106-118.”, para. 0021); but
does not explicitly teach wherein the controller of the server apparatus generates the operation command on the basis of a cargo collection place and a delivery place of the cargo to be loaded on the vehicle to transmit the generated operation command to the operation control apparatus.

However, transmitting remote control commands to an autonomous vehicle based on pick-up and drop-off locations of the cargo being transported by the autonomous vehicle is known in the art. See, Ramanujam teaches using autonomous vehicles as a taxi service, comprising:
a server apparatus (“server 110”, Fig. 1, see also “taxi service control system 215”, Fig. 2B, para. 0029); and
an operation control apparatus (“computing device(s) 210b”, Fig. 2B, “FIG. 2B illustrates a networked environment 200b according to one example of the present technology. The networked environment 200b may include one or more computing devices 210b in data communication with the client 280 by way of the network 275. In one example, the computing device 210b may be included in the autonomous vehicle 205.”, para. 0037);
wherein the server apparatus generates an operation command (“instructions”, para. 0038) which allows a vehicle (“autonomous vehicle 130”, Fig. 1, “autonomous vehicle 205”, Fig. 2B) to perform autonomous traveling on the basis of a cargo (“customer”, para. 0028) collection place and a delivery place of the cargo (“pickup location, drop-off location”, para. 0028) to be loaded on the vehicle to transmit the generated operation command to the operation control apparatus (“In one example, the server 110 may instruct the selected autonomous vehicle 130 to perform the taxi service. The server 110 may send information related to the taxi service to be performed at the autonomous vehicle 130, such as the pickup location, drop-off location, etc…The autonomous vehicle 130, after receiving the instructions from the server 110, may start driving from a current location to the pickup location in order to fulfill the taxi service request from the customer.”, para. 0028, “The instruction module 240 may be configured to receive instructions from a taxi service control system 215. The instructions may be for performing a taxi service in accordance with the taxi service request received from the client 280. The instructions may include a pickup location, a selected pickup time at which the autonomous vehicle 205 is to arrive at the pickup location, and a drop-off location.”, para. 0038).
All of the components are known in Russell and in Ramanujam. Russell teaches all of the components of the claim but for the sending of the operation command to the “vehicle 100” (Fig. 5) of Russell based on parameters (collection place and delivery place) of the occupants. Since Russell teaches the “vehicle 100” can “automated” (para. 0017, i.e., is an autonomous vehicle) which can be controlled by a “server” (para. 0037), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Russell with the teachings of Ramanujam by controlling the “vehicle 100” based on a “pickup location” and a “drop-off location”, as taught by Ramanujam (para. 0028 and 0038). The motivation for doing so would be to operate the vehicle of Russell in a taxi service by a remote server, as taught by Ramanujam. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665